United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2997
                                   ___________

Ella Mae Neal,                        *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Western Union Financial Services,     *     [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                         Submitted: January 6, 2003

                              Filed: January 10, 2003
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Ella Mae Neal, an African American, appeals the district court’s1 adverse grant
of summary judgment in her employment-discrimination action. Upon de novo
review of the record, we agree with the district court’s bases for granting summary
judgment to Western Union Financial Services. See Habib v. NationsBank, 279 F.3d
563, 566 (8th Cir. 2001) (standard of review; elements of prima facie case of race


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
discrimination); Helfter v. United Parcel Serv., Inc., 115 F.3d 613, 615-16 (8th Cir.
1997) (summary judgment is proper in employment-discrimination lawsuit when
plaintiff fails to establish factual dispute on essential element of her case).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-